      Case 8:21-cv-00338-CJC-ADS Document 33-1 Filed 06/29/21 Page 1 of 1 Page ID #:218
KRYSTA KAUBLE PACHMAN (280951)
SUSMAN GODFREY L.L.P.
1900 Avenue of the Stars, Suite 1400
Los Angeles, CA 90067Name and address:




                                                     UNITED STATES DISTRICT COURT
                                                    CENTRAL DISTRICT OF CALIFORNIA
                                                                                CASE NUMBER
JANE DOE,
                                                                                                   8:21-cv-00338-CJC-ADS
                                                                 Plaintiff(s)
                                        v.
                                                                                    (PROPOSED) ORDER ON APPLICATION
MindGeek U.S.A., Inc., et al.
                                                                                   OF NON-RESIDENT ATTORNEY TO APPEAR
                                                             Defendant(s).             IN A SPECIFIC CASE PRO HAC VICE

The Court, having determined whether the required fee has been paid, and having reviewed the
Application of Non-Resident Attorney to Appear in a Specific Case Pro Hac Vice filed by
Lusztig, Tamar                                     of Susman Godfrey L.L.P.
 Applicant’s Name (Last Name, First Name & Middle Initial)                         1301 Avenue of the Americas, 32nd Fl.
(212) 336-8330                           (212) 336-8340                            New York, NY 10019
Telephone Number                          Fax Number
tlusztig@susmangodfrey.com
                               E-Mail Address                                      Firm/Agency Name & Address

 for permission to appear and participate in this case on behalf of
Jane Doe



 Name(s) of Party(ies) Represented                                              Plaintiff(s)    Defendant(s)       Other:
 and designating as Local Counsel
Pachman, Krysta Kauble                                                          of SUSMAN GODFREY L.L.P.
 Designee’s Name (Last Name, First Name & Middle Initial)                          1900 Avenue of the Stars, Suite 1400
      280951            (310) 789-3100       (310) 789-3150                        Los Angeles, CA 90067
 Designee’s Cal. Bar No.         Telephone Number           Fax Number
kpachman@susmangodfrey.com
                    E-Mail Address                                                 Firm/Agency Name & Address

  HEREBY ORDERS THAT the Application be:
       GRANTED.
       DENIED:  for failure to pay the required fee.
                            for failure to attach a Certificate of Good Standing issued within 30 days prior to filing of Application.
                            for failure to complete Application:
                            pursuant to L.R. 83-2.1.3.2:       Applicant resides in California;     previous Applications listed indicate Applicant
                            is regularly employed or engaged in business, professional, or other similar activities in California.
                            pursuant to L.R. 83-2.1.3.4; Local Counsel:      is not member of Bar of this Court;  does not maintain office in District.
                            because

  IT IS HEREBY FURTHER ORDERED THAT the Application fee, if paid:                                              be refunded      not be refunded.

  Dated
                                                                                        U.S. District Judge/U.S. Magistrate Judge
G–64 ORDER (5/16)          (PROPOSED) ORDER ON APPLICATION OF NON-RESIDENT ATTORNEY TO APPEAR IN A SPECIFIC CASE PRO HAC VICE             Page 1 of 1
